 



Exhibit 10.2
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
     This Patent, Trademark and Copyright Security Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of July 31, 2007, for reference purposes, is made and
executed between Iridex Corporation (“Borrower” or “Debtor”), having its
principal place of business and executive offices located at 1212 Terra Bella
Avenue, Mountain View, CA 94043, and Mid-Peninsula Bank, part of Greater Bay
Bank N.A. (“Lender” or “Secured Party”), with its Palo Alto office located at
420 Cowper Street, Palo Alto, CA 94301, on the following terms and conditions.
Recitals
     A. Pursuant to that certain Business Loan and Security Agreement dated
January 16, 2007, between Borrower and Lender (including all annexes, exhibits,
and schedules thereto, and as the same may be amended, restated, supplemented,
or otherwise modified from time to time, the “Loan Agreement”), Lender agreed to
and has extended certain financial accommodations to or for the direct or
indirect benefit of Borrower, including pursuant to that certain Export-Import
Bank Loan and Security Agreement dated January 16, 2007, between Borrower and
Lender (including all annexes, exhibits, and schedules thereto, and as the same
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Exim Agreement”).
     B. At the time of execution of the Loan Agreement and the Exim Agreement,
Borrower agreed not to create any Security Interests (as defined in the Loan
Agreement) in any of Borrower’s intellectual property in favor of or otherwise
for the benefit of any third party, and in reliance thereon, Lender did not
record with the United States Patent and Trademark Office (“USPTO”) or the US
Copyright Office any security agreements or other collateral assignment
instruments covering such property.
     C. Borrower has requested that Lender approve of and permit Borrower’s
grant to American Medical Systems, Inc. a Delaware corporation (“AMS”), and
Laserscope, a California corporation (“Laserscope”), of a security interest in
all of Borrower’s properties including its intellectual property. Lender is
willing to approve Borrower’s grant of that security interest subject to, among
other things, Lender, Borrower and AMS/Laserscope agreeing to the terms of a
subordination agreement, and Lender recording with the USPTO and/or the US
Copyright Office any security agreements or other collateral assignment
instruments Lender deems advisable.
     D. Pursuant to the Loan Agreement and related agreements, and at Lender’s
request, Borrower is required to execute and deliver to Lender, for the benefit
of Lender, this Agreement. Borrower is willing to enter into this Agreement as
required by the Loan Agreement and in further consideration of Lender agreeing
to Borrower’s grant to AMS/Laserscope of the security interest describe above.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Debtor and Secured Party hereby
agree as follows:
     1. Unless otherwise defined herein, capitalized terms, phrases or matters
of construction defined or established in the Loan Agreement and the Exim
Agreement, and any related agreements, shall be applied in this Agreement. All
other undefined terms contained in this Agreement, unless the context indicates
otherwise, shall have the meanings provided for by the California Commercial
Code to the extent the same are used or defined there.
     2. Debtor hereby confirms its previous grant to Secured Party under the
Loan Agreement and the Exim Agreement, and any related agreements, of the
Security Interest in all of Debtor’s property and other assets of every kind and
nature, and does hereby grant to Secured Party, a continuing first-priority
security interest on all of Debtor’s right, title, and interest in, to and under
the property described in Schedule I, whether presently existing or hereafter
created or acquired (collectively, the “Intellectual Property Collateral”).

 



--------------------------------------------------------------------------------



 



     3. The security interest granted pursuant to this Agreement is granted in
conjunction with the Security Interests granted to Secured Party, for the
benefit of Secured Party, pursuant to the Loan Agreement and the Exim Agreement,
and any related agreements. Debtor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the Security Interests in
the Intellectual Property Collateral granted under this Agreement are more fully
set forth in the Loan Agreement, the Exim Agreement, and any related agreements,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
     4. This Agreement is not intended to amend, replace or supersede in any
manner the Security Interests granted by Debtor to Secured Party pursuant to the
Loan Agreement and the Exim Agreement If any voluntary or involuntary
proceedings are filed by or against Debtor in bankruptcy or for an arrangement
or reorganization or any other relief under any provision of the Federal
Bankruptcy Laws or any other insolvency or debtors’ relief law from time to time
in effect, the result of which would be to set aside, terminate or otherwise
invalidate this Agreement or the Security Interests in the Intellectual Property
Collateral granted under this Agreement, the Security Interests granted to
Secured Party pursuant to the Loan Agreement and the Exim Agreement will not be
changed or otherwise effected in any respect and will continue to be valid,
binding and enforceable in accordance with their respective terms. In the case
of any such proceeding, arrangement, reorganization or any other relief the
Security Interests granted by Debtor to Secured Party pursuant to the Loan
Agreement and the Exim Agreement will be deemed incorporated herein by this
reference for the purpose of the recordation of this Agreement with the USPTO
and the US Copyright Office.
     5. This Agreement may be executed in one or more counterparts, each of
which when so executed and delivered will be deemed to be an original and all of
which taken together will constitute but one and the same instrument. Facsimile
or PDF copies of the signatures set forth below will be deemed to be original
signatures for all purposes.
     IN WITNESS WHEREOF, the parties have executed this Patent, Trademark, and
Copyright Security Agreement as of the date first set forth above.
IRIDEX CORPORATION

                  By:   /s/ Barry G. Caldwell         Barry G. Caldwell,
President & CEO             

MID-PENINSULA BANK — PART OF GREATER BAY BANK N.A.

                  By:   /s/ Patrick Pierre         Authorized Signer           

2



--------------------------------------------------------------------------------



 



         

SCHEDULE I
     All right, title and interest of Iridex Corporation (“Debtor”) now owned or
hereafter acquired in and to the following:
     (1) All patentable inventions, patent rights, shop rights, letters of
patent of the United States or any other country, all right, title, and interest
in the foregoing, and all registrations and recordings of the foregoing,
including all patent registrations and recordings in the Patent and Trademark
Office or in any similar office or agency of the United States, any state, or
any foreign country or political subdivision of such a country, relating to the
software described in Schedule II (collectively, the “Patents”);
     (2) All copyrights, including all original works of authorship fixed in any
tangible medium of expression; all right, title, and interest in the foregoing,
and all registrations and recordings of the foregoing, including all
applications, registrations, and recordings in the Copyright Office or in any
similar office or agency of the United States, any state, or any foreign country
or political subdivision of such a country, relating to the software described
in Schedule II (collectively, the “Copyrights”);
     (3) All trademarks, trade names, trade styles, and service marks, and all
prints and labels on which said trademarks, trade names, trade styles, and
service marks have appeared or appear, and all designs and general intangibles
of like nature, now existing or hereafter adopted or acquired; all right, title,
and interest in the foregoing, all registrations and recordings of the
foregoing, including all applications, registrations, and recordings in the
Patent and Trademark Office or in any similar office or agency of the United
States, any state, or any foreign country or political subdivision of such a
country, relating to the software described in Schedule II, including any and
all goodwill associated with it (collectively, the “Trademarks”);
     (4) All rights of Debtor under any written agreement with respect to the
use of any Patents, Copyrights, Trademarks, trade secrets, or proprietary or
confidential information, including rights of a licensee or licensor with
respect thereto;
     (5) All goodwill, trade secrets, proprietary or confidential information,
technical information, procedures, formulas, quality control standards,
operating and training manuals, and customer lists with respect to any Patents,
Copyrights, and Trademarks; and
     (6) All products and proceeds of the foregoing.

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Part A (Patents, Including Patent Applications)

                      Docket No.;   Country   Filing Date   Application No.  
Patent No.   Title
 
  U.S.            5,085,492   Optical Fiber with Electrical Encoding (Fiber
Optic Encoding)
 
                   
 
  U.S.            5,088,803   Technique for Coupling Laser Diode to Optical
Fiber (Laser Diode Coupling)
 
                   
 
  U.S.            5,372,595   Contact Probe for Laser Cyclophotocoagulation
(G-Probe)
 
                   
 
  U.S.            5,511,085   Passively Stabilized Intracavity Doubling Laser
(CW Green)
 
                   
 
  U.S.            5,521,932   Scalable Side-Pumped Solid-State Laser (Scalable
Side-Pump)
 
                   
 
  U.S.            5,663,979   Fiber Stub End-Pumped Laser (End Pump)
 
                   
 
  U.S.            5,982,789   Pulsed Laser with Passive Stabilization
 
                   
 
  U.S.            5,999,554   Fiber Stub End-Pumped Laser
 
                   
 
  U.S.            6,141,143   CW Laser Amplifier
 
                   
 
  U.S.            6,144,484   CW Laser Amplifier
 
                   
 
  U.S.           6,222,869 B1   Aspheric Lensing Control for High Power
Butt-Coupled End-Pumped Laser
 
                   
 
  U.S.           6,327,291 B1   Fiber Stub End-Pumped Laser for Treating
Abnormal Blood Vessel
 
                   
 
  U.S.           6,377,599 B1   Focusability Enhancing Optic for Laser Diode
 
                   
 
  U.S.           6,540,391 B2   Method and Apparatus for Real-Time Detection,
Control and Recording of Sub-Clinical Therapeutic Laser Lesions During Ocular
Laser Photocoagulation
 
                   
 
  U.S.            6,733,490   Method and Apparatus for Controlling Sub-Clinical
Laser Procedures with Intro-Operative Monitoring of Electrophysiological Changes
 
                   
 
  U.S.   9/20/02   60/412,465       Apparatus for Real-Time Measurement/Control
Of IntraOperataive Effects During Laser Thermal Treatments, Using Light
Scattering
 
                   
 
  U.S.   8/16/04   60/602,166       Directional Probe Treatment Apparatus
 
                   
 
  U.S.   11/11/06   11/556,504       Flush Tip Illuminating Laser Probe
 
                   
 
  U.S.   3/13/07   11/685,351       Shaped Tip Illumination Laser Probe
Treatment Apparatus
 
                   
 
  U.S.   2/24/05   11/066/615       Green MicroPulse Laser System (Laser System
w/Short Pulse Characteristics and Its Method of Use)

 



--------------------------------------------------------------------------------



 



Part B (Copyrights, Including Copyright Applications)

                  Country   Description   Application No.   Registration No.  
Application or
Registration Date

Part C (Trademarks, Including Trademark Applications)

                          Registration             Date or         Registration,
Serial   Application Country   Description   or Application No.   Filing Date
U.S.
  APEX   2,528,141   1/8/2002
U.S.
  COOLSPOT   3,044,965   01/17/2006
U.S.
  DERMASTAT   1,329,417   04/09/1985
U.S.
  DESIGN   1,618,629   10/23/1990
U.S.
  ENDOPROBE   1,622,307   11/13/1990
U.S.
  GEMINI   3,044,850   01/17/2006
U.S.
  IRIDEX   2,204,220   11/17/1998
U.S.
  IRIDEX   2,204,219   11/17/1998
U.S.
  IRIS MEDICAL   1,822,545   02/22/1994
U.S.
  LYRA   3,200,356   01/23/2007
U.S.
  OCULIGHT   1,618,628   10/23/1990
U.S.
  SMARTKEY   1,618,627   10/23/1990
U.S.
  VENUS   3,023,256   12/06/2005
U.S.
  AURA   78/431,302   06/07/2004
U.S.
  SOLIS   78/446,386   07/06/2004

 